Citation Nr: 1018708	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  09-10 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1972 until 
December 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2008 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not incurred in 
service, or within one year of separation, and is not 
attributable to service.

2.  Tinnitus was not manifest during service and is not 
attributable to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in 
service, nor can an organic disease of the nervous system be 
presumed to have been incurred therein.  38 U.S.C.A §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in active service and is not 
proximately due to or the result of as service connected 
disease or injury.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in January 2008 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter provided 
information as to what evidence was required to substantiate 
the claims and of the division of responsibilities between VA 
and a claimant in developing an appeal.  The letter informed 
the Veteran of what type of information and evidence was 
needed to establish a disability rating and effective date.  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  Service treatment records and service 
personnel records have been obtained.  Furthermore, the 
Veteran was afforded a VA examination in August 2009 in which 
the examiner was provided the claims file for review, took 
down the Veteran's history and reached conclusions based on 
the examination that are consistent with the record.  The 
examination is found to be adequate.

With regard to the Veteran's service treatment records, the 
Veteran was notified in September 2009 that records for the 
period of December 1972 to December 1976 are unavailable for 
review.  The Court has held that in cases where records once 
in the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule where 
applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The analysis below has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).

The Veteran was informed of what actions had been taken in an 
effort to locate his missing records and was given an 
opportunity to submit addition information.  No response was 
received from the Veteran.  Here, neither the Veteran nor his 
representative has indicated that the Veteran has in his 
possession additional records.  The Board finds that it can 
consider the merits of this appeal without prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record.  The Board has carefully considered such 
statements and concludes that no available outstanding 
evidence has been identified.  Additionally, the Board has 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service Connection

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service). To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 
2009) (March 5, 2009).  The absence of any one element will 
result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection for organic disease of the nervous system, 
including sensorineural hearing loss, may be presumed if it 
became manifest to a degree of 10 percent disabling during 
the Veteran's first year after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  When a disease is first diagnosed after service, 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact incurred 
during the Veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

A Veteran is presumed to have entered service in sound 
condition with respect to his or her health.  See 38 U.S.C.A. 
§ 1111.  The burden of proof is on VA to rebut the 
presumption by producing clear and unmistakable evidence that 
a disability existed prior to service.  See Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The burden then falls 
on the government to rebut the presumption of soundness by 
clear and unmistakable evidence that the Veteran's disability 
was both preexisting and not aggravated by service.  When, 
however, the appellant is not a Veteran, no entitlement to a 
presumption of soundness exists.

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
disability, as contrasted to the symptoms of that disability, 
has worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991), 
Beverly v. Brown, 9 Vet. App. 402 (1996).  Clear and 
unmistakable evidence (obvious and manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b) (2009).

As this case involves a bilateral hearing loss disability, 
the Board notes that under VA regulation, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least tree of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 26 disables or greater.  38 
C.F.R. § 3.385 (2009).

The Veteran claims that his hearing loss and tinnitus are due 
to noise exposure incurred during training exercises.  As an 
initial matter, the Board notes that the Veteran has not 
alleged that the claimed disabilities were incurred during 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
are not for application.



Factual Background

The Veteran's service personnel records indicate that the 
Veteran's primary duty during active service was, among 
others, as a "machine gunner" from May 1973 through July 
1973.  Service treatment records show that on pre-enlistment 
examination in June 1972, the Veteran reported no history of 
hearing loss or ear trouble.  Medical examination showed that 
the Veteran had otitis media of the right ear and on 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
15
35
40
LEFT
30
20
15
25
25

The Veteran's hearing was retested in December 1972, on his 
first day of active duty, and pure tone thresholds, in 
decibels, were as follows:   


HERTZ

500
1000
2000
4000
RIGHT
20
20
10
30
LEFT
20
15
10
20

The Veteran separated from active service in December 1976.  
Hearing loss was identified in September 2007.  At that time, 
it was noted that the Veteran had reported with complaints of 
progressing hearing loss difficulty in April 2007.  In 
September 2007, he reported a history of a perforated right 
tympanic membrane, but no chronic problems.  He also reported 
recurrent bilateral tinnitus of severe intensity.  Testing 
revealed moderately severe sensorineural hearing loss 
bilaterally, with fair word recognition score.  Otoscopy 
examination in October 2007 revealed clear ear canals and 
intact tympanic membranes.

In January 2008, the Veteran submitted his claim of 
entitlement to service connection for bilateral hearing loss 
disability and tinnitus.  He reported that hearing loss was 
as a result of noise exposure while on active duty, and 
specifically noted the he was "an M-60 gunner."  He 
attributed his tinnitus to bilateral hearing loss.

On VA examination in May 2008, the Veteran reported impaired 
hearing since 1974, which he stated had become gradually 
worse.  He also reported significant military noise exposure, 
including an artillery explosion which caused his right ear 
to bleed.  The Veteran reported five years of post-military 
noise exposure from factory work, but with use of hearing 
protection.  He denied any history of significant 
recreational noise exposure and noted no ear infections in 
over 30 years.  The Veteran did endorse, however, buzzing in 
the ears two to three times a day, with a duration of seconds 
per episode which began "a couple of years ago."  On 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:


HERTZ

250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT
40
50
50
40
50
60
55
70
65
LEFT
30
40
45
-
45
50
45
50
-

Speech audiometry revealed speech recognition ability of 90 
percent at 75 decibels and 88 percent at 85 decibels in the 
right ear; and 84 percent 75 decibels, and 84 percent at 80 
decibels in the left ear.  The examiner noted inconsistencies 
within that day's testing results and described the results 
as "vastly different" than those obtained in September 
2007.  Upon arrival at the examination, the Veteran claimed 
to have significant difficulty hearing the examiner speak 
while in a sound booth and not wearing his hearing aids.  
However, as the examiner noted, the Veteran was communicating 
with ease when spoken to at a normal volume at the end of the 
evaluation, still while not wearing his hearing aids.  

Otoscope examination revealed clear canals and intact 
tympanic membranes.  Audiometric test results indicated a 
mild to moderately-severe hearing loss at the right ear and a 
mild to moderate hearing loss at the left ear.  No 
significant air-bone gaps in pure tone audiometry were noted.  
The Veteran was diagnosed with bilateral sensorineural 
hearing loss for the frequencies 500 through 4000 Hertz.  The 
hearing loss was moderate to moderately-severe in the right 
ear, and mild to moderate in the left year.

With regard to tinnitus, the examiner opined that due to the 
sporadic, "very-short duration nature" of the ringing in 
the ears, as well as the relatively recent on-set, it was 
less likely than not due to military noise exposure.  The 
examiner further stated that the Veteran's non-persistent 
tinnitus was not of the type commonly associated with 
permanent damage due to noise exposure.

In August 2009, the Veteran underwent an additional VA 
examination, during which the examiner reviewed the claims 
file.  The Veteran reported decreased hearing and difficulty 
with people talking.  He also endorsed a "sharp pain" in 
his ears about two to three times a week, as well as 
dizziness when getting up quickly or bending over.  The 
Veteran reported no ear or head noises.  Otoscopy indicated 
clear ear canals and intact tympanic membranes.  Pure tone 
thresholds, in decibels, were as follows:


HERTZ

250
500
1000
1500
2000
3000
4000
6000
RIGHT
35
45
45
35
45
60
55
70
LEFT
35
40
40
40
50
50
50
55

Speech audiometry revealed speech recognition ability of 90 
percent at 80 decibels and 90 percent at 85 decibels in the 
right ear; and 88 percent 80 decibels, and 88 percent at 85 
decibels in the left ear.  The examiner stated that the 
Veteran had mild to moderately-severe sensorineural hearing 
loss in the right ear and mild to moderate sensorineural 
hearing loss in the left ear.  Based on a review of the 
Veteran's claims file, the examiner concluded that there was 
insufficient evidence to determine whether an aggravation of 
hearing occurred during service.

Before considering the Veteran's individual claims of service 
connection, the Board notes that based upon service personnel 
records indicating the Veteran was a "machine gunner" for 
three months in 1973, we accept that the Veteran was exposed 
to noise during active duty.

1.  Bilateral Hearing Loss Disability

Based on the foregoing, service treatment records show that 
six months prior to entering active duty, the Veteran had an 
acute right ear disorder and some bilateral hearing loss.  On 
testing at entry into service in December 1972 the Veteran 
did not have a hearing loss disability, see 38 C.F.R. § 3.385 
(2009), and there is no evidence that hearing became worse 
during service.  This does not in itself preclude a grant of 
service connection.  Again, service connection may be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).  Nevertheless, a 
review of the post-service evidence leads to the conclusion 
that a bilateral hearing loss disability is not related to 
active service.

In considering the lay and medical history as detailed above, 
the Board notes that the amount of time that elapsed between 
military service and first post-service evidence of complaint 
or treatment can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
However, the Board notes that the Veteran is competent to 
give evidence about what he has experienced.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters such 
as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented 
that competence to establish a diagnosis of a condition can 
exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Similarly, the U.S. Court of Appeals 
for Veterans Claims has held that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation. Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In the present case, hearing loss is capable of lay 
observation and thus the Veteran's statements constitute 
competent evidence.  The Board must now consider the 
credibility of such evidence.  Again, service treatment 
records reflect that on induction, the Veteran had some 
bilateral hearing loss that did not amount to a disability 
for VA purposes.  The Veteran did not report any hearing loss 
problems until April 2007, 31 years after separation, and it 
was at that time that persistent bilateral hearing loss 
disability was first identified.  The Board notes that the 
Veteran submitted claims for compensation in March 1977 and 
April 2007, but at neither time did he seek service 
connection for a hearing loss disability.  The Board further 
notes that on VA examination in May 2008, the Veteran 
reported a trauma to his right ear causing it to bleed, but 
no such history was reported on VA examination in August 
2009, nor is this trauma documented in service treatment 
records.  Additionally detrimental to the Veteran's 
credibility, is the report of the VA examiner in May 2008, 
who indicated inconsistencies with the Veteran's testing 
results and noted that in spite of endorsing difficulty 
hearing the examiner, the Veteran communicated with ease at 
the end of his evaluation, even when spoken to at a normal 
volume and without the use of hearing aids.  Given these 
inconsistencies, the Board finds the Veteran to be a poor 
historian and poor reporter of his own level of 
symptomatology.  His statements alleging in-service onset and 
aggravation are, accordingly, of limited probative value.

Of greater probative value, is the 31 year gap between 
separation and initial identification of a disability.  
Furthermore, we note that no competent medical opinion has 
linked the Veteran's hearing loss with service or in-service 
noise exposure.

The totality of the evidence indicates that the Veteran 
entered service without a bilateral hearing loss disability, 
and there is no credible evidence to indicate that hearing 
loss became worse during service or that a disability was 
incurred in service.  In sum, the more probative evidence 
establishes that bilateral hearing loss disability first 
developed decades after service and that it is unrelated to 
service.

In conclusion, the preponderance of the evidence is against 
the claim, and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

2.  Tinnitus

Based on the foregoing, service treatment records show that 
the Veteran did not have tinnitus on induction and there is 
no evidence showing in-service onset of tinnitus.  
Nonetheless, service connection may be established when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

In considering the lay and medical history as detailed above, 
the Board notes that tinnitus is capable of lay observation, 
and this the Veteran is competent to report symptomatology.  
The Board must now consider the credibility of such evidence.  
Again, service treatment records do not reflect in-service 
complaints referable to tinnitus, and in May 2008, the 
Veteran reported to a VA examiner that tinnitus had "a 
relatively recent onset."  The Board is aware that in August 
2009 the Veteran did not report any "head noises," however 
he did report "sharp pain" in his ears at the same rate 
that tinnitus had previously been reported.  To the extent 
that the Veteran has not contradicted his endorsement of 
recent onset, and has continued to report similar symptoms 
including ringing and pain, the Board finds he has been 
consistent in his reports of tinnitus and thus we find his 
testimony to be credible.

In sum, the evidence establishes that tinnitus first 
developed well after separation, and no medical evidence 
links tinnitus to service.  In fact the VA examiner in May 
2008 specifically indicated that tinnitus was not of the 
persistent type commonly associated with damage due to noise 
exposure.

In his January 2008 claim, the Veteran indicated that 
tinnitus may be due to his bilateral hearing loss.  To that 
end the Board notes briefly that service connection on a 
secondary basis can only be established where the claimed 
disability is secondary to a disability that is service 
connected.  38 C.F.R. § 3.300(c), Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  In this case, however, bilateral 
hearing loss disability is not service connected, and thus an 
award of service connection for tinnitus on a secondary basis 
cannot be granted at this time.

In conclusion, the preponderance of the evidence is against 
the claim, and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.



____________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


